Form G5 (20200113_bko)

                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                         )          Case Number: 17-15743
CLARENCE VOGEL                                 )
                                               )              Chapter: 13
                                               )
                                               )                       Honorable LaShonda A. Hunt
                                               )                         Joliet
               Debtor(s)                       )

   AGREED ORDER PROVIDING FOR STAY RELIEF AND CO-DEBTOR STAY RELIEF
                            UPON DEFAULT

       THIS CAUSE coming to be heard on the motion of WELLS FARGO BANK, N.A. (hereinafter,
“Creditor”), for relief from stay for property located at 908 Donnie Court, Joliet, IL 60435, the Court
having jurisdiction over the subject matter:

     IT IS HEREBY ORDERED:

     1. In response to the motion to modify stay, debtor paid funds to bring the loan post-petition
current through April 2021.

     2. The debtor shall continue to make timely post-petition payments continuing throughout the
pendency of the bankruptcy;

      3. That a payment is considered "timely" if the full payment is received in the office of Creditor
on or before the 15th day of the month in which it is due and a late charge is due on all payments
received after the 15th day of the month (this provision applies only to the triggering of this order and
does not affect what constitutes currency of the loan post-petition);

      4. That if Creditor fails to receive two "timely" post-petition monthly mortgage payments and if
the debtor fails to bring the loan post-petition current within fourteen (14) calendar days after mailing
notification to the Debtor and his attorney, the stay and co-debtor stay shall be automatically terminated
as to Creditor, its principals, agents, successors and/or assigns, as to the property securing its interest,
upon filing of notice of same with the clerk of the court;

      5. Upon dismissal or relief from stay, the foregoing terms and conditions shall cease to be
binding, payments will be due pursuant to the terms of the original loan agreement and the automatic
stay and co-debtor stay are terminated and Movant may proceed to enforce its remedies under applicable
non-bankruptcy law against the Real Property and/or against Debtor and non-filing co-debtor.



                /s/ Terri M. Long                  /s/ David M. Siegel
               Attorney for Creditor               Attorney for Debtor
Form G5 (20200113_bko)


                                        Enter:


                                                 Honorable LaShonda A. Hunt
Dated: April 21, 2021                            United States Bankruptcy Judge

Prepared by:
Terri M. Long ARDC#6196966
CODILIS & ASSOCIATES, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300
File No. 14-16-10159
